Citation Nr: 1741244	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's income and net worth are a bar to the receipt of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance for the period from August 1, 2013 to July 2, 2014.


ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1943 to December 1945.  The Veteran died in June 2003.  The appellant is his surviving spouse.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a July 2015 rating decision, the appellant was declared not competent to handle disbursement of funds.  Her funds are currently handled by a fiduciary. 

In her February 2015 notice of disagreement, the appellant noted that her assets went below $80,000 on July 2, 2014, and she should have been granted the claimed benefits from July 2, 2014, and not starting August 1, 2014.  See February 2015 Notice of disagreement in Virtual VA.  The Board notes that the December 2014 rating decision did indeed establish entitlement to the benefit as of July 2, 2014.  As such, the date in controversy has been adjusted accordingly above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It was reasonable for the appellant to continue to consume part of her net worth of approximately $127,330.98 for her maintenance from August 1, 2013 to July 2, 2014.




CONCLUSION OF LAW

The corpus of the appellant's estate at the time of her claim precluded the payment of nonservice-connected pension benefits with special monthly pension for the period from August 1, 2013 to July 2, 2014.  38 U.S.C.A. §§ 1503, 1513, 1521, 1522, 1541, 1542, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274, 3.275 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A pension is payable to veterans of a period of war because of nonservice-connected disability or age.  The basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.274 (2016).

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521 (d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b).

There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits under 38 C.F.R. § 3.274.  However, as a general rule, VBA's adjudication manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See M21-1MR V.i.3 and V.iii.1.J.70.
The provisions of 38 C.F.R. § 3.271  provide that in computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Pursuant to 38 C.F.R. §§ 3.274, 3.275, the corpus of estate and net worth of a veteran is considered in a determination of whether or not pension benefits are warranted. 

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.  See 38 C.F.R. § 3.250 (b)(1).

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses. 

The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA. 

Thus, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance. 

If a claimant's assets are sufficiently large that the claimant could live off of these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can reopen the pension claim.

Further, 38 C.F.R. § 3.275 provides the criteria for evaluating net worth.  The following rules are for application in determining the corpus of estate or net worth of a claimant.  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life. 

In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of member of the family (the definition contained in 38 C.F.R. § 3.250 (b)(2) is applicable to the improved pension program); potential rate of depletion, including unusual medical expenses under the principles outlined in 38 C.F.R. § 3.272 (g) for the claimant and the claimant's dependents. 

The issue on appeal in the case at hand centers on whether the appellant is entitled to nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance for the period from August 1, 2013 to July 2, 2014.

The appellant filed her claim in July 2013.  See July 2013 claim in Virtual VA.  She stated that although her income was higher than $80,000, her high rate of depletion, and her physical and financial condition made her eligible for VA's pension with aid and attendance.  See VVA.    

The April 28, 2014 Corpus of Estate Determination noted that, at that time, the appellant was 93 years-old and had a life expectancy of 3.5 years.  See M21-1MR, Part V, subpart iii, Chapter 1, Section J.6.a Life Expectancy Table.  Her total assets were calculated at $127,330.98.  Annual combined income was calculated at $20,244.24 ($1,687.02 per month).  Annual expenses were calculated at $73,224.00 ($6,102.00 per month).  Annual deficit was calculated as $52,999.76 (this was the difference between the noted expenses and the annual income).  At that rate, it would take 2.4 years for the appellant to spend down her net worth ($127,330.98/$52,999.76 = 2.4).  The appellant's net worth was noted to be sufficient to meet her living needs at the time of the April 2014 decision.  

Here, the Board notes that VA did not reduce the appellant's life expectancy to 2.4 (from the 3.5 assigned by the M21-1MR, Part V, subpart iii, Chapter 1, Section J.6.a Life Expectancy Table).  What VA was saying that, based on her net worth and living expenses, it would take 2.4 years for her to spend her estate.  The Board notes that the appellant expressed disagreement with her life expectancy being 2.4 (versus 3.5).  See October 2015 Appellant statement in Virtual VA.  

In her February 2015 notice of disagreement, the appellant noted that her assets went below $80,000 on July 2, 2014.  She also stated that she should have been granted the claimed benefits at an earlier date, as there was no reason that her assets should be below $80,000 due to her age and rate of depletion.  See February 2015 notice of disagreement in Virtual VA.  

The appellant did not provide any additional evidence, financial or lay, for VA's review.

Certainly, the appellant's expenses are such that she had to consume some of her assets in her lifetime.  However, she had $127,330.98 for her support as of the April 2014 Corpus of Estate Determination.  As indicated, size and liquidity of net worth, family income, life expectancy, and the potential rate of depletion are considered in a net worth determination.  The VA pension program is to aid veterans and their dependents who are unable to provide themselves the basic necessities.  Based on the information the appellant has provided, this was not the situation in the instant case during the period on appeal.  Her financial resources, if exploited, were sufficient to meet her basic needs.  While the Board is sympathetic to the appellant's health problems and circumstances, it is inconsistent with the intent of the pension program to allow a claimant, as here, to collect a pension while simultaneously retaining a comparatively sizeable estate.

Thus, given her net worth as described, the Board finds that some portion of the corpus of her estate was reasonably to be consumed in order to provide for her maintenance.  38 U.S.C.A. § 1522 (a); 38 C.F.R. § 3.274 (a).

Since the appellant's net worth become significantly depleted in July 2014, she has been receiving the claimed benefit since then.  But for the period on appeal, since she did not have sufficient financial limitations, the preponderance of the evidence is against her claim, and the claim must be denied.


ORDER

The appellant's net worth constituted a bar to nonservice-connected pension benefits paid with special monthly pension benefits (aid and attendance) from August 1, 2013 to July 2, 2014, and the appeal is therefore denied.







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


